DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

          This application is in condition for allowance except for the presence of claims 1-9, 13-17 and 19-24 directed to an invention non-elected without traverse.  Accordingly, claims 1-9, 13-17 and 19-24 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest a method of forming a semiconductor/insulator device including etching at least one meandering track in a substrate; and adhering at least one serpentine nanotube to the cut-atomic-step edges or trenches of the at least one meandering track in the substrate by (a) directly growing the at least one serpentine nanotube in the at least one meandering track with a catalyst particle or (b) directly depositing the at least one serpentine nanotube in the at least one meandering track by a deposition process whereby orientation and meander direction of the at least one meandering track determines orientation and meander direction of the at least one serpentine nanotube per claims 10 and 18. The examiner is relying on the applicant’s arguments filed April 7, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        06/03/2021